Citation Nr: 0722221	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-44 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
cervical spine, degenerative changes of the dorsal spine and 
osteopenia of the lumbar spine (claimed as neck and back 
injuries secondary to motor vehicle accident).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  

In May 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed September 2001 decision, the Board denied 
the veteran's claim for service connection for PTSD because 
the veteran's claimed stressors had not been verified.  

3.	Evidence received subsequent to the September 2001 Board 
decision is evidence not previously submitted.  The evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not present a reasonable 
possibility of substantiating the veteran's claim.  

4.	By an unappealed December 2002 decision, the Board denied 
the veteran's claim for service connection for arthritis of 
the cervical spine, degenerative changes of the dorsal spine 
and osteopenia of the lumbar spine (claimed as neck and back 
injuries secondary to motor vehicle accident) because there 
was no evidence that causally or etiologically related his 
disability to service.  

5.	There has been no evidence submitted after the December 
2002 Board decision relating to the veteran's claim for 
service connection for arthritis of the cervical spine, 
degenerative changes of the dorsal spine and osteopenia of 
the lumbar spine (claimed as neck and back injuries secondary 
to motor vehicle accident).  


CONCLUSION OF LAW

1.	The September 2001 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38. C.F.R. § 20.1100 (2000).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.	The December 2002 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38. C.F.R. § 20.1100 (2000).  

4.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for arthritis of 
the cervical spine, degenerative changes of the dorsal spine 
and osteopenia of the lumbar spine (claimed as neck and back 
injuries secondary to motor vehicle accident) is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
January 2004, prior to the initial decision on the claim in 
May 2004, and again provided notice in March 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 
In reviewing an application to reopen claims of service 
connection, as is this case, VA must notify a veteran of the 
evidence and information that is necessary to both reopen his 
claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran in 
January 2004 includes information regarding what is 
considered new and material evidence.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  In addition, the RO scheduled a hearing before the 
Board in May 2007.  The Board also observes that there was no 
VA PSTD examination conducted in conjunction with the issues 
on appeal. Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005). For reasons discussed 
in greater detail below, the Board finds that the medical 
evidence of record, which consists of VA medical records, is 
sufficient to evaluate the veteran's claims and a VA 
examination is not required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.


NEW AND MATERIAL EVIDENCE

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for PTSD was denied by the Board in 
September 2001 and his claim for service connection for 
arthritis of the cervical spine, degenerative changes of the 
dorsal spine and osteopenia of the lumbar spine (claimed as 
neck and back injuries secondary to motor vehicle accident) 
was denied by the Board in December 2002.  The veteran did 
not appeal the Board's decisions and the decisions became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156.  The Board will address the evidence submitted since 
the Boards decisions.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

PTSD

The Board denied the veteran's claim for service connection 
for PTSD in September 2001 because the veteran's claimed in-
service stressors could not be verified.  

In September 2001, the Board reviewed the veteran's service 
medical records, which did not reference a psychiatric 
disability.  The Board also reviewed VA medical records and 
psychiatric examinations.  The VA records provided a 
diagnosis of PTSD, but the veteran's claimed stressors could 
not be verified.  

Since the September 2001 Board decision, the veteran 
submitted a letter dated in July 2005 from a clinical social 
worker indicating that the veteran had a positive screen for 
PTSD.  Additional VA medical treatment records dated in 
August 2005 which contained a mental health consult and 
medication evaluation were also submitted.  

The Board finds that the VA medical records and the letter 
from a social worker are new evidence because they have not 
been previously submitted to the RO.  Additionally, the 
evidence is not cumulative or redundant of the evidence of 
record at the time of the September 2001 Board decision.  The 
evidence, however, is not material because it does not relate 
to the veteran's claimed stressors.  To reopen the veteran's 
claim for PTSD the evidence must relate to the veteran's in-
service stressors.  To establish the veteran's claim for 
service connection for PTSD, the veteran must submit credible 
evidence that the claimed stressors actually occurred in 
service.  Without evidence that the veteran's claimed in-
service stressors actually occurred, there is no reasonable 
possibility of substantiating his claim for service 
connection.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for PTSD is not reopened.  

Arthritis

The Board denied the veteran's claim for service connection 
for arthritis of the cervical spine, degenerative changes of 
the dorsal spine and osteopenia of the lumbar spine (claimed 
as neck and back injuries secondary to motor vehicle 
accident) in December 2002 because there was no evidence that 
the veteran's disability was related to service.  

In December 2002, the Board reviewed the service medical 
records, private medical records, and the VA medical records.  

The service medical records revealed a normal clinical 
evaluation of the spine upon enlistment.  In August 1961 and 
February 1962 the veteran was involved in two separate 
automobile accidents.  The veteran received treatment for 
back pain in service following the automobile accidents.  The 
separation examination clinically evaluated the veteran's 
spine as normal.  

From August 1976 to December 1997, the veteran received 
private medical treatment for various back conditions.  None 
of the private medical physicians provided an opinion 
regarding the etiology of the veteran's back condition.  In 
December 1997 a VA examiner diagnosed the veteran with 
arthritis of the cervical spine, degenerative changes of the 
dorsal spine, osteopenia of the lumbar spine, calcification 
of the abdominal aorta and aortic aneurysm.  

In a July 2002 VA examination, the examiner concluded that he 
veteran's complaints were secondary to mild and progressive 
degenerative changes of multiple joints, and it was unlikely 
that the veteran's current disorder and discomfort were 
secondary to the injuries sustained in the in-service 
automobile accidents.  The veteran opined that the in-service 
automobile accidents were not likely to have caused the 
veteran's current pain and his discomfort was unrelated to 
the automobile accidents in service.  

Since the December 2002 Board decision, there has been no 
additional evidence submitted in support of the veteran's 
claim regarding his neck and back disability besides the 
testimony of the veteran in the May 2007 hearing.  The Board 
notes that the veteran does not make new assertions in his 
testimony that were not previously considered by the RO, 
therefore, there is no new and material evidence in the 
veteran's testimony.  Furthermore, the veteran is not 
qualified to provide a competent opinion regarding the 
etiology of his back disability because he lacks the 
requisite expertise to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, there is no evidence of record linking the 
veteran's current neck and back disability to service.  In 
order to reopen the veteran's claim for his neck and back 
disability, evidence that his disability is related to 
service must be submitted.  Without evidence that the 
veteran's disability is causally or etiologically related to 
service, his claim cannot be reopened. 

Since there is no new and material evidence, the veteran's 
claim for service connection for arthritis of the cervical 
spine, degenerative changes of the dorsal spine and 
osteopenia of the lumbar spine (claimed as neck and back 
injuries secondary to motor vehicle accident) is not 
reopened.  


ORDER

Material evidence having not been submitted, the veteran's 
claim for service connection for post-traumatic stress 
disorder is not reopened.  

New and material evidence having not been submitted, the 
veteran's claim for service connection for arthritis of the 
cervical spine, degenerative changes of the dorsal spine and 
osteopenia of the lumbar spine (claimed as neck and back 
injuries secondary to motor vehicle accident) is not 
reopened.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


